Citation Nr: 0102913	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-05 315 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  He died on June [redacted] 1987.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 1998, a statement of the case was issued in 
February 1999, and a substantive appeal was received in March 
1999. 


FINDINGS OF FACT

1.  The veteran died on June [redacted] 1987; his death certificate 
lists the immediate cause of death as cardiorespiratory 
failure, due to or as a consequence of staph. aureus 
pneumonia; medical records also reflect that the veteran's 
debilitation as a result of paralysis and dementia caused by 
multiple cerebral infarctions contributed to the veteran's 
death.

2.  At the time of his death, service connection had not been 
established for any disability. 

3.  None of the disorders causing or contributing to the 
veteran's death were manifested during his military service 
or for many years thereafter.  

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.   


CONCLUSION OF LAW

Disability incurred in or aggravated by service did not cause 
or contribute to the veteran's death.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death is due to 
disorders incurred during his military service.  She seeks 
service connection for the cause of the veteran's death in 
order to establish entitlement to VA dependency and indemnity 
compensation (DIC) benefits.  DIC may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310.

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, which applies to all pending claims for VA benefits 
and which provides, among other things, for assistance to a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  In the instant case, 
although complete service medical records have never been 
located, other pertinent medical records have been obtained 
and associated with the claims file.  Moreover, the appellant 
has indicated that she had no additional medical evidence to 
submit in support of her claim.  The veteran's death 
certificate shows that an autopsy was not performed.  Under 
the circumstances, the Board finds that no useful purpose 
would be served in this case by delaying appellate review for 
additional development.  The record as it stands allows for 
equitable appellate review, and the Board finds that there 
has been substantial compliance with the provisions of the 
Veterans Claims Assistance Act of 2000.

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be presumed for certain chronic 
disorders, such as cardiovascular disease, if it is 
manifested within the applicable presumptive period.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. § 3.303(b).  

Service connection for the cause of a veteran's death is 
grated if a service-connected disability is either a 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  A disability is the principal cause of death if 
it was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or lent assistance to producing death.  38 
C.F.R. § 3.312(c).

During the veteran's lifetime, service connection was not 
established for any disability.  Only a few service medical 
records are available.  However, one such available service 
medical record is the report of examination upon discharge 
from service.  Significantly, this report shows that the 
veteran's cardiovascular system was clinically evaluated as 
normal.  A blood pressure reading of 120/80 was recorded at 
that time.  The report also shows no abnormal findings on 
urinalysis.  

In December 1965, the veteran sought non-service-connected 
disability pension benefits.  The veteran stated, on his 
application for these benefits that he had received no 
treatment in service.  The discharge summary of a December 
1965 to January 1966 VA hospitalization reflects that a 
routine insurance company examination disclosed sugar in the 
veteran's urine.  Diabetes was diagnosed.  The veteran had no 
symptoms other than a dull headache and slight dizziness.  
The claim for pension was denied in January 1966.  The RO 
determined that diabetes was the only diagnosed medical 
condition and did not render the veteran unable to work.

In March 1970, the veteran again sought non-service-connected 
disability pension benefits.  A private medical statement 
dated in September 1970 summarized his then-current medical 
disorders as diabetes, elevated blood pressure, glaucoma, and 
chronic back pain, with a diagnosis of degenerative joint 
disease.  The private medical statement reflected that 
treatment for diabetes mellitus began in December 1965.  The 
same disorders (diabetes, elevated blood pressure, glaucoma, 
and chronic back pain, with a diagnosis of degenerative joint 
disease), but no other abnormalities or disorders, were 
diagnosed on VA examination conducted in November 1970. 

An additional private medical statement dated in May 1971 
reflected that the veteran was examined for psychiatric 
symptoms in 1971.  With the additional diagnosis of 
situational depression, the veteran was awarded non-service-
connected disability pension by a November 1971 rating 
decision.

No further claims for benefits, and no further clinical 
records, were received by VA until August 1986, when a claim 
for aid and attendance was submitted.  The application stated 
that the veteran had had a stroke and a seizure, was blind, 
had aphasia, and was unable to walk without assistance.  That 
claim was granted, effective as of the date of the claim.  By 
a rating decision issued in May 1987, the veteran was found 
incompetent.

The veteran died in early June 1987.  The death certificate 
discloses that the veteran died of cardiopulmonary arrest due 
to Staph[ylococcus] aureus pneumonia.  No other factors 
contributing to death were noted.  An autopsy was not 
performed.

In July 1998, a claim for service connection for the cause of 
the veteran's death was received.  By a rating decision 
prepared in August 1998 and issued in October 1998, the claim 
was denied.  The RO determined that there was no evidence of 
any relationship between the veteran's death in 1987 as the 
result of cardiorespiratory arrest and his military service 
in 1942 to 1946.  In response, in a March 1999 statement, the 
appellant asserted that the illness the veteran suffered from  
through out his life was a direct result of the illness he 
suffered while in the service.  The appellant did not 
identify or specify what illness or illnesses the veteran had 
suffered with throughout his life, or which of those 
disorders were incurred in service.  

Of record are the veteran's VA treatment records during the 6 
months prior to his death, including the clinical records of 
his terminal hospitalization.  The summary of VA 
hospitalization from February 1987 to March 1987 reflects 
diagnosis of a new left hemispheric infarction with 
associated seizure activity, as well as multi-infarct 
dementia, and depression.  The veteran was discharged from 
the VA Medical Center (VAMC) in early March 1987, and was 
again admitted for VA hospitalization in late March 1987 
through April 1987.  During this hospitalization, the veteran 
developed aspiration pneumonia.  The veteran returned to the 
VAMC in early June 1987, on transfer from a private hospital.  
At the time of transfer, the veteran was unresponsive.  On 
the second day of the hospitalization, the veteran suffered a 
cardiorespiratory arrest, and expired. 

The certificate of death establishes that the immediate cause 
of the veteran's death in June 1987 was cardiorespiratory 
failure, due to or as a consequence of Staph[ylococcus] 
aureus pneumonia.  The death certificate did not list any 
other disorders as contributing to the veteran's death.  The 
discharge summary provides a medical opinion that the 
cardiopulmonary arrest was believed to be secondary to the 
veteran's severely debilitated state.  The clinical records 
establish that the veteran's debilitated state was due to his 
inability to eat or drink as a result of paralysis due to 
multiple cerebral infarctions, and also worsened by the 
multi-infarct dementia, which prevented him from assisting in 
his own care.  

In sum, the death certificate, the clinical records 
associated with the file, especially the discharge summaries 
of the VA hospitalizations during the six months prior to the 
veteran's death, and the discharge summary of the veteran's 
terminal VA hospitalization, establish that the veteran's 
death was due to multiple cerebral infarctions, which led to 
the veteran's inability to eat or drink, eventual pneumonia, 
and finally cardiopulmonary arrest due to debilitation 
resulting from paralysis and inability to eat or drink.

Although only a few service medical records are available, it 
is clear that none of the disorders related to his death were 
manifested until many years after the veteran's military 
service.  VA hospitalization for diabetes in late 1965 
suggests that the diabetes had recently been discovered.  
Other medical evidence of record shows that hypertension was 
also discovered in about 1965.  It appears from medical 
records that the veteran suffered his first stroke in about 
1984.  The record also shows that the pneumonia essentially 
developed in the months prior to his death.  In other words, 
the totality of the evidence establishes that the 
cardiovascular problems, cerebral infarctions, and pneumonia 
which led to the veteran's death were not present until many 
years after his service. 

The clear preponderance of the evidence compels a finding 
that a disability related to military service was not a 
principal or contributing cause of the veteran's death.  It 
follows that there is not such an approximate balance of the 
positive evidence and the negative evidence to otherwise 
permit a favorable determination.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

